Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Turchyn on 01 November 2021.
The application has been amended as follows: 
	At the second-to-last line of Claim 5

	… mold cavity to form a webbing around the compressed body; and …

DETAILED ACTION
Remarks
During a telephone conversation with Jennifer Turchyn on 06 July 2021 a provisional election was made without traverse to prosecute the invention of Claims 5-10. 
	Claims 1-4 and 11-14 were subsequently cancelled via an Examiner’s Amendment in the Notice of Allowance mailed 26 July 2021.
	An amendment to the Specification was filed on 27 August 2021 to correct a typographical error.  This amendment has been entered.
	An amendment to the Claims under Rule 312 was filed 25 October 2021 to address matters of form not affecting the substance of the claims.  This amendment has been entered.
Allowable Subject Matter
Claims 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be US 2006/0191548 to Strickland et al. and US 2013/0206150 to Duggins et al.  Both Strickland and Duggins teach production processes of smokeless tobacco products comprising formation of bodies via injection molding steps of formulations comprising polymeric materials (see Strickland at Abstract; [0153], [0211]-[0212], Table 39.1, [0322]; Duggins at Abstract; ¶¶ [0017], [0049], [0075], Table 1, [0139]-[0159]); however neither reference teaches or suggests provision of polymeric material via injection molding to form a webbing around such compressed bodies as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715